Title: To George Washington from Caleb Gibbs, 21 April 1799
From: Gibbs, Caleb
To: Washington, George



Dear Sir
Boston 21th April 1799

Having observed a List of appointments in which my name was not inserted has filled me with disquiting apprehensions lest for some reason or other it may be entirely omitted.
Although it was the opinion of some of my friends that I might have rested securely on the honorable testimonials of services during the late war from yourself and other respectable characters which were transmitted [to] the Secretary of War, yet in a matter of so much moment I Judged it expedient to repair to Philadelphia for the purpose of renewing my respects to yourself and Major General Hamilton personally and to endeavour to obtain if not possitive assurances, yet some evidence which would prevent or remove, all uneasiness as to the certainty of an appointment. And in fact such was the sort of approbation I received both from yourself and General Hamilton that all my doubts were removed and I returned to this place impressed with the belief that I should not be neglected. But with the chagrin of having performed an unpleasant and expensive Journey I find that my hopes deceived me.

The state of my mind in consequence of an unsuccessful application supported by the documents of yourself and other officers of rank may be immagined and therefore is unnecessary to be further explained. It is not for me to arraign the policy which has dictated a different choice, a comparison of myself with others is a circumstance too delicate to be made.
The Regimental engagements having now been compleated in this quarter leave no hope for me to succeed in my wished for expectation. It is therefore my desire if possible to be arranged in the staff. The Deputy Quarter Master General is a place I flatter myself I could discharge with propriety as activity, arrangement and œconomy are the criterion of that department.
I did myself the honor to visit the President of the United States a few days since, and after recapitulating my disappointment in the Line of the Army, I mentioned to him my ideas respecting this appointment on the staff. he observed to me, that with you Sir as Commander in Chief would orriginate those nominations and advised me without delay to write you on this subject, he expressed a wish to render me every service observing at the same time, that whatever your nominations were he should chearfully coincide in.
Under the circumstance of the case I flatter myself that I may be permitted without offence to appeal to your friendship in Order to obtain the appointment I now solicit—With the greatest regard respect and esteem I have the honor to be Dear Sir Your most Obedient humble servant

Caleb Gibbs

